DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36” has been used to designate both the body and the container; reference character “46” has been used to designate both the rotatable blade assembly and the rotatable drive assembly.    
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 32 and 34. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,304,565. Although the claims at issue are not identical, they are not patentably distinct from each other because Patented claim 18 reads on pending claim 14.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/267272 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 17 claims the food process system with the processor base, the attachment and the release mechanism of the copending applicant is vacuum sealing assembly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/267275 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 15 discloses the food process system with the processor base, the attachment and the release mechanism of the copending applicant is vacuum sealing assembly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 25 of copending Application No. 16/813222 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 22 discloses the limitations of pending claim 14.  Pending claim 21 is disclosed by copending claim 25.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 21-22, 24-28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,675,212 to Hewitt et al (Hewitt) in view of U.S. Patent No. 9,924,837 to Trojan (Trojan).
Concerning claim 14, Hewitt discloses a food processing system comprising: 
a food processor base (22) including a rotary component (26); and 
an attachment (30) configured for removable association with said food processor base, said attachment including: 
a sealable body (32) including a chamber (42) having an open end (38); and 
an accessory (60) coupled to said open end of said chamber, said accessory having a sealable opening (see column 7, lines 49-52) formed therein, said accessory being receivable within said food processor base when the attachment is in an inverted configuration; and 
a release mechanism (80) operable to selectively fluidly couple said chamber (42) to an ambient atmosphere.
However Hewitt does not disclose the food processor base includes a vacuum system.
Trojan discloses a food processing system comprising: 
a food processor base (20) including a rotary component (44) and a vacuum system (50, 70); and 
an attachment (12) configured for removable association with said food processor base (20), said attachment including: 
a sealable body (12) including a chamber having an open end (see figure 2); and 
an accessory (14) coupled to said open end of said chamber, said accessory being receivable within said food processor base when the attachment is in an inverted configuration.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the vacuum system of Trojan to the food processing system of Hewitt because, as disclosed by Trojan, removing the ambient air prevents oxidation of antioxidants and nutrients released during blending (column 1, lines 43-52).
Concerning claim 21, Trojan, as applied to Hewitt, discloses said container assembly (12) further comprises a vacuum passage (22) integral with said sealable body (column 6, lines 55-60).
Concerning claim 22, Trojan, as applied to Hewitt, discloses when said accessory is received within said food processor base, said vacuum passage (22) is arranged in fluid communication with a vacuum system (50, 70) of the base.
Concerning claim 24, Hewitt in view of Trojan, discloses said accessory is connectable to said rotary component.
Concerning claim 25, Hewitt in view of Trojan, discloses said sealable body (32) includes a second end (40) having at least one vacuum opening (86), and said attachment further comprises a vacuum sealing assembly (80) movable relative to said at least one vacuum opening (86) to fluidly couple said second end and said chamber.
Concerning claim 27, Hewitt in view of Trojan, discloses said accessory is a to-go lid (as it can be used as such).
Concerning claim 28, Hewitt in view of Trojan, discloses said accessory is a rotatable blade assembly (as it can be used as such).
Concerning claim 37, Hewitt in view of Trojan, discloses the attachment is a non-inverted configuration when separated from the base.

Claim(s) 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt in view of Trojan and further in view of U.S. Patent Application Publication No. 2021/0078776 to Sterngold et al (Sterngold).
Concerning claim 15, Hewitt in view of Trojan does not disclose a member movable relative to said body between a first position and a second position to selectively seal said sealable opening.
Sterngold discloses a food processing system comprising: a food processor base (1020) including a rotary component (1430); and 
an attachment (100) configured for removable association with said food processor base, said attachment including: 
a sealable body (106) including a chamber (114) having an open end (108); and 
an accessory (120) coupled to said open end of said chamber, said accessory having a sealable opening (202) formed therein, said accessory being receivable within said food processor base when the attachment is in an inverted configuration and  wherein said accessory (120) further comprises: a body (170) including said sealable opening (202); and a member (194) movable relative to said body (170) between a first position and a second position to selectively seal said sealable opening.
Because these references are concerned with a similar problem, i.e. food processing, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the accessory of Hewitt, in view of Trojan, with that of Sterngold as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  As the results, the change in lid, are predictable the limitations are thus obvious.
Concerning claim 16, Sterngold, as applied to Hewitt in view of Trojan, discloses said member (194) is rotatable about an axis between said first position and said second position.
Concerning claim 17, Sterngold, as applied to Hewitt in view of Trojan, discloses rotation of said member (194) between said first position and said second position is out of a plane including said opening.
Concerning claim 20, Sterngold, as applied to Hewitt in view of Trojan, discloses said member (194) includes a sealing element complementary to said sealable opening (202) and when said member is in said second position, said sealing element is engaged with said sealable opening.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt in view of Trojan and Sterngold and further in view of U.S. Patent Application Publication No. 2016/0256003 to Altenritter et al (Altenritter).
Concerning claim 18, Sterngold, as applied to Hewitt in view of Trojan does not disclose wherein rotation of said member between said first position and said second position is within a plane including said opening.
Altenritter discloses a food processing system comprising: a sealable body (30) having a chamber, an accessory (132) connected to the open end of the chamber, said accessory having a body (192), an opening (136) and a member (134) wherein rotation of said member between said first position and said second position is within a plane including said opening (¶¶83, 92 and figures 20-21).
Because these references are concerned with a similar problem, i.e. food processing using a sealable body having an accessory with a member to cover a sealable opening, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the member of Sterngold, as applied to Hewitt in view of Trojan, with that of Altenritter as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  As the results, the change in member, are predictable the limitations are thus obvious.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt in view of Trojan and Sterngold and further in view of U.S. Patent No. 9,039,274 to Corda (Corda).
Concerning claim 19, Sterngold, as applied to Hewitt in view of Trojan does not disclose wherein said member is translatable between said first position and said second position.
Corda discloses a food processing system comprising a sealable body (160) having a chamber, an accessory having a body (191) including an opening (200) and a member (205) and said member is translatable between said first position and said second position (column 3, lines 61-63).
Because these references are concerned with a similar problem, i.e. food processing using a sealable body having an accessory with a member to cover a sealable opening, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the member of Sterngold, as applied to Hewitt in view of Trojan, with that of Corda as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  As the results, the change in member, are predictable the limitations are thus obvious.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose said accessory is not connectable to said rotary component.  Instead, all the accessories that are received within the food processor base are designed to be connectable with the rotary component as they all feature rotating blades to perform blending of the material inside the chamber.  The rotary blades are attached to the rotatory component (in order for the blades to rotate and perform their function).  Thus, the accessory of the prior art must be connectable with the rotatory component at least via it’s connection to the rotating blade assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/03/2022